                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN



 KELLY RAINEY,

                              Plaintiff,
        v.

                                                          Case No. 17-cv-05-wmc
 WARDEN L. TEGELS, DR. MARTIN, MS.
 KOSTOHRYZ, MS. MAASSEN
 and HSU NURSING STAFF,

                              Defendants.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

dismissing this case.




       /s/                                            3/12/20
Peter Oppeneer                                    Date
Clerk of Court
